Case 2:18-cv-13481-NGE-APP ECF No. 55-2 filed 09/09/20   PageID.2138   Page 1 of 20




                                 EXHIBIT A
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2101
                                                          PageID.2139 Page
                                                                       Page12ofof19
                                                                                  20




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  ADAM COMMUNITY CENTER, a domestic
  nonprofit corporation, a/k/a ADAM                       Case No. 18-13481
  COMMUNITY (ACC), a domestic nonprofit
  corporation,                                            Honorable Nancy G. Edmunds

           Plaintiff,
  v.

  CITY OF TROY, a Michigan municipal
  corporation, TROY CITY COUNCIL, CITY
  OF TROY PLANNING COMMISSION,
  CITY OF TROY ZONING BOARD OF
  APPEALS, and DANIEL AGAUAS, GLEN
  CLARK, THOMAS DESMOND, DAVID
  EISENBACHER, ORESTIS KALTSOUNIS,
  PADMA KUPA, DAVE LAMBERT, JAMES
  MCCAULEY, individually and in their official
  capacities as members of the TROY
  ZONING BOARD OF APPEALS,

           Defendants.
                           /

                          ORDER AND OPINION ON DEFENDANTS’
                        MOTIONS FOR SUMMARY JUDGMENT [30] [32]

         The first amendment to the Constitution begins: “Congress shall make no law

  respecting an establishment of religion, or prohibiting the free exercise thereof.” “These

  provisions, made applicable to the states by the due process clause of the fourteenth

  amendment, forbid government to burden the free exercise of any religion or to favor one

  religion over another.” Islamic Ctr. of Mississippi, Inc. v. City of Starkville, Miss., 840 F.2d

  293, 294 (5th Cir. 1988).

         In the City of Troy, Michigan, property owners seeking to establish a place of

  worship must comply with certain setback requirements outlined in the City’s zoning

                                                 1
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2102
                                                          PageID.2140 Page
                                                                       Page23ofof19
                                                                                  20




  ordinance. These requirements are additional to the zoning rules for general commercial

  properties. According to Plaintiff, this means that a certain property may be fit for general

  commercial business use, but not for use as a place of worship, even though the only

  difference between the two proposed uses of the property is that people will use the place

  of worship to practice their religion. In this lawsuit, Plaintiff claims the City’s zoning

  ordinance, and the City’s conduct in denying Plaintiff’s request for a variance from the

  zoning ordinance so that Plaintiff could use an existing commercial building as a mosque

  and community center, violates Plaintiff’s constitutional rights.

         Pending before the Court are motions for summary judgment filed by the individual

  members of the zoning board of appeals (collectively, the “Individual Defendants”)1 who

  voted to deny Plaintiff’s variance request. (ECF Nos. 30, 32.).2 The Individual Defendants

  seek summary judgment on Plaintiff’s claims asserted directly against them pursuant to

  Federal Rule of Civil Procedure 56 on the basis of qualified immunity or quasi-judicial

  immunity. On March 4, 2020, the Court held a hearing in connection with the motions.

         While the record at this stage suggests Plaintiff’s claims against the Entity

  Defendants may have merit, that issue is not presently before the Court. The only issue

  before the Court is whether the Individual Defendants must face personal liability for their

  vote to deny Plaintiff’s request for a variance. Because the Court finds that they should

  not, the Individual Defendants are entitled to summary judgment on Plaintiff’s claims




          1
            The Individual Defendants are Daniel Agauas, Glen Clark, Thomas Desmond, David Eisenbacher,
  Orestis Kaltsounis, Padma Kupa, Dave Lambert, and James McCauley.
          2
             The remaining Defendants—the City of Troy, Troy City Council, City of Troy Planning
  Commission, and City of Troy Zoning Board of Appeals (collectively, the “Entity Defendants”)—have not
  moved for summary judgment.

                                                   2
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2103
                                                          PageID.2141 Page
                                                                       Page34ofof19
                                                                                  20




  against them in their personal capacity. Accordingly, for the reasons set forth below, the

  Court GRANTS Defendants’ motions.

      I.       BACKGROUND

      A. Plaintiff’s Application for Variance

           Plaintiff Adam Community Center is a religious non-profit organization based in the

  City of Troy, Michigan.3 Plaintiff describes its members as individuals and families who

  reside and work within the City. Plaintiff specifically caters to members of the Islamic faith

  and currently provides religious and nonreligious classes that are open to all community

  members in an office building located in the City. However, Plaintiff alleges it is unable

  to hold religious worship and holiday services at its current facility, and that there are no

  Muslim places of worship within the City. As a result, Plaintiff claims its community

  members must travel to various places outside of the City to engage in prayer and worship

  services.

           Plaintiff alleges that since 2013 it has unsuccessfully attempted to obtain or

  construct a mosque or Muslim place of worship within the City. This lawsuit arises out of

  Plaintiff’s unsuccessful efforts, and in particular, the City’s most recent denial of a

  variance application submitted by Plaintiff to utilize an existing commercial building as a

  place of worship. And Defendants’ motions concern only the Individual Defendants’

  conduct in denying this particular variance application.

           In its Complaint, Plaintiff states that it decided to purchase an existing commercial

  property located at 3635 Rochester Road, Troy MI 48085 to serve as its mosque and

  community center. The commercial property formerly served as a DSW Warehouse and


           3
            Additional background information is discussed in detail in the Court’s Order and Opinion Granting
  in Part and Denying in Part Defendants’ Motion to Dismiss. (ECF No. 9.)

                                                       3
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2104
                                                          PageID.2142 Page
                                                                       Page45ofof19
                                                                                  20




  a hibachi steakhouse. Plaintiff claims it requires a building that can serve as both a

  community center and a mosque because there are only a few days of the week during

  which actual worship will take place, and that this particular property fits its needs.

         The property at issue is flanked on two sides by other commercial properties, is

  fronted on one side by a major road, and the rear of the property abuts a line of residential

  properties. The property is fully developed as a commercial building, half of which is

  currently fit for use as a restaurant and banquet hall while the other half functions as an

  empty warehouse. The property is located within the City’s general business district and

  is zoned for use as a general commercial building. According to Plaintiff’s interpretation

  of the City’s zoning regulations, places of worship are a use that is permitted as a matter

  of right within an area zoned for general business. Plaintiff alleges that the building is

  also permitted for the A-3 type of use, which Plaintiff contends permits the building to be

  used for large gatherings or assembly.

         The property has 126 parking spaces—one more than is required by City’s zoning

  regulations for use of the property as a restaurant. The parking lot and usable parking

  spaces currently reach the property lines on three sides of the property. The fourth

  property line abuts the City sidewalk and ingress to the parking lot. Plaintiff alleges that

  there is presently no setback for the parking spaces even though the zoning regulations

  require a thirty-foot setback. In other words, the parking spaces run the entire length of

  the property line that abuts the residential district. And the only buffer between the

  commercial property and the residential district is a six-foot brick wall.

         Although places of worship are permitted within general business districts, the City

  implemented special additional zoning regulations that apply to the use of a commercial



                                                4
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2105
                                                          PageID.2143 Page
                                                                       Page56ofof19
                                                                                  20




  building as a place of worship. Zoning ordinance Section 6.21(E) requires that all sides

  of a building utilized as a place of worship have a minimum of a fifty-foot setback. Section

  6.21(F) goes on to forbid parking in the setback areas that front areas zoned for residential

  purposes. It also requires that any such setback area be landscaped. Plaintiff claims

  that it is impossible for it to use the existing building and comply with the zoning

  ordinances for religious places of worship because: (1) there presently exists only a ten

  foot setback in the front of the building that abuts the commercial road; (2) there is only a

  forty eight foot setback in the back of the building that is closest to the residential property;

  (3) there is no setback on the north side of the building that abuts another commercial

  property because that is not required for commercial buildings; and (4) compliance with

  the limitations on parking within the setback requirement for the rear and side yards of

  the existing building would eliminate nearly all of the necessary parking spaces that are

  required under the zoning ordinance for a place of worship of the size Plaintiff proposes.

         Because Plaintiff allegedly could not comply with the City’s zoning regulations for

  places of worship, Plaintiff applied for a variance. After receiving initial approval of its

  variance application by City employee Paul Evans, Plaintiff submitted its application for

  approval to the City of Troy Zoning Board of Appeals (the “ZBA”).

     B. Consideration of Plaintiff’s Variance Request by the ZBA

         The ZBA is a group of seven people appointed by the Troy City Council to make

  decisions on requests for variances from the City’s zoning regulations. Defendant Clark

  is the chairman of the ZBA and has served on the ZBA for over ten years. Defendant

  Clark states that prior to a hearing to consider a variance, the board members receive a

  packet of information regarding the particular application for a variance from the Troy City



                                                 5
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2106
                                                          PageID.2144 Page
                                                                       Page67ofof19
                                                                                  20




  Administration. The individual board members then review the packet of information,

  listen to the presentation at the hearing, and take comments from members of the general

  public in attendance at the hearing. The board members are also permitted to openly

  debate the application and to raise any questions or concerns they may have. Once any

  debate is completed, the members vote on the variance application.

         In deciding whether to approve a variance, the board members consider whether

  the applicant satisfies five items of potential hardship listed in the zoning ordinance.

  These items are sometimes referred to by the parties as the practical difficulty factors. To

  learn about the exceptional characteristics of the property for which a variance is sought,

  the board members claim that they read the applicant’s package, balance the requested

  variance against five practical difficulty factors, and assess whether compliance with the

  dimensional requirements of the zoning ordinance is more difficult than the majority of

  properties in the same district. Exceptional characteristics of the property considered by

  the board members in connection with variance applications include, but are not limited

  to, exceptional narrowness, shallowness, smallness, irregular shaped topography,

  vegetation, and other characteristics. Defendant Clark testified that he does not routinely

  state findings regarding each of the five factors because the application can be denied if

  any one of them are not in compliance.

         In its application, Plaintiff did not seek a variance in order to modify the existing

  footprint of the building or to address physical exceptional characteristics of the property.

  Instead, Plaintiff’s application sought a variance from the setback regulations specifically

  applicable to places of worship.




                                               6
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2107
                                                          PageID.2145 Page
                                                                       Page78ofof19
                                                                                  20




         On June 19, 2018, the ZBA held a public hearing on Plaintiff’s variance application.

  Several community members as well as Plaintiff’s counsel spoke at the hearing. During

  the debate portion of the meeting, Defendant Kuppa raised a question about whether the

  Religious Land Use and Institutionalized Persons Act (“RLUIPA”) impacted the ZBA’s

  analysis. The ZBA was instructed by the City Attorney that it should not consider RLUIPA

  or Plaintiff’s religion, but only to apply the standards as they would to any variance.

         Ultimately, the ZBA unanimously denied Plaintiff’s application. Plaintiff alleges that

  a number of irregularities occurred at the hearing. For example, Plaintiff claims that the

  chairman of the ZBA, Defendant Glenn Clark displayed bias and animus against the

  prospective mosque during his remarks about Plaintiff’s application. And Plaintiff claims

  the president’s comments were directed to the other board members in order to coerce

  them to deny Plaintiff’s application. Plaintiff also alleges that the ZBA improperly, and

  against precedent, restricted the time for public comment to three minutes per person.

  Plaintiff further contends it was improper for the ZBA to not issue findings of fact or identify

  a compelling government interest as the reason for its denial of Plaintiff’s application.

         Following the ZBA’s denial of Plaintiff’s variance application, on November 8, 2018,

  Plaintiff initiated this lawsuit. In its complaint, Plaintiff asserts claims under RLUIPA as

  well as under 42 U.S.C. § 1983 based on allegations that Defendants placed a substantial

  burden on Plaintiff’s free exercise of religion and violated Plaintiff’s constitutional rights.

  As to the Individual Defendants, in Counts V-X, Plaintiff asserts various violations of

  constitutional rights based on the Individual Defendants conduct in voting to deny

  Plaintiff’s variance application. Specifically, Plaintiff claims the Individual Defendants

  voted to deny Plaintiff’s variance application because of animus to Plaintiff’s religion.



                                                 7
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2108
                                                          PageID.2146 Page
                                                                       Page89ofof19
                                                                                  20




         The Individual Defendants now move for summary judgement on Plaintiff’s claims

  against them in their individual capacity. They contend they are entitled to qualified

  immunity, or alternatively quasi-judicial immunity, from liability on Plaintiff’s claims in their

  individual capacity. The Entity Defendants have not moved for summary judgment, and

  notwithstanding the resolution of this motion, Plaintiff’s RLUIPA claims will still be

  pending. In addition, the United States Department of Justice has initiated its own lawsuit

  against the City related to these facts and its claims are still being litigated.

         This Court initially addressed the Individual Defendants’ qualified immunity

  defense at the motion to dismiss stage. The Court found that determining the issue of

  qualified immunity was premature at the motion to dismiss stage:

                 Here, Plaintiff alleges that the Individual Defendants denied Plaintiff's
         variance application on the basis of animus to the Islamic faith rather than
         any legitimate or neutral purpose. There can be no dispute that at all times
         pertinent to this action it was clearly established that individuals have a right
         to be free from discrimination by the government that burdens a
         fundamental right such as the free exercise of religion, see Church of
         Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 531-32, 113 S.Ct.
         2217, 124 L.Ed.2d 472 (1993), or that targets a suspect class such as a
         religious group, see City of New Orleans v. Dukes, 427 U.S. 297, 303, 96
         S.Ct. 2513, 49 L.Ed.2d 511 (1976). Plaintiff pleads sufficient facts to allege
         that the Individual Defendants denied Plaintiff's variance request and strictly
         enforced the zoning ordinance for the purpose of discriminating on account
         of religion. See Muslim Cmty. Ass'n of Ann Arbor & Vicinity, 947 F.Supp.2d
         at 772 (denying individual board trustees defendants' motion to dismiss
         based on qualified immunity where complaint alleged that the individual
         trustees acted for the purposes of discriminating against religion).
         Therefore the Individual Defendants are not entitled to dismissal based on
         qualified immunity at this stage of the proceeding. However, the Individual
         Defendants are in no way foreclosed from reasserting their qualified
         immunity defense with a more developed record on summary judgment.

  Adam Cmty. Ctr. v. City of Troy, 381 F. Supp. 3d 887, 905 (E.D. Mich. 2019). Discovery

  has progressed in this case and the issue of whether the Individual Defendants are

  entitled to qualified immunity is ripe for consideration.

                                                 8
Case
 Case2:18-cv-13481-NGE-APP
       2:18-cv-13481-NGE-APP ECF
                              ECFNo.
                                  No.55-2 filed 08/26/20
                                      54 filed  09/09/20 PageID.2109
                                                         PageID.2147 Page
                                                                     Page 910ofof1920




     II.       STANDARD

            “Summary judgment is proper only if the moving party shows that the record does

  not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.

  CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

  that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

  not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

  for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

  (citing First Nat. Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

            In addition, once the moving party has met its burden, the non-moving party must

  make a “showing sufficient to establish the existence of an element essential to that

  party's case, and on which that party will bear the burden of proof at trial.” See Celotex

  Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bormuth v. Cty. of Jackson, 870 F.3d 494,

  503 (6th Cir. 2017). The non-moving party must present some evidence in support of its

  complaint to defeat a motion for summary judgment and show that a genuine issue for

  trial exists—i.e., that a reasonable jury could return a verdict for the non-moving party.

  See Anderson, 477 U.S. at 248.

     III.      ANALYSIS

            The Individual Defendants contend they are entitled to summary judgment on

  Plaintiff’s claims on the basis of either qualified or quasi-judicial immunity. Each of these

  defenses is addressed below.

     A. Qualified Immunity


                                                9
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2110
                                                          PageID.2148 Page
                                                                       Page10
                                                                            11ofof19
                                                                                   20




         The doctrine of qualified immunity shields government officials performing

  discretionary functions from individual liability as long as their actions do not violate clearly

  established statutory or constitutional rights of which a reasonable person would have

  been aware. Poe v. Haydon, 853 F.2d 418, 429 (6th Cir. 1988) (quoting Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982)); Silver v. Franklin Twp. Bd. of Zoning Appeals, 966

  F.2d 1031, 1035 (6th Cir. 1992). The doctrine “balances two important interests—the

  need to hold public officials accountable when they exercise power irresponsibly and the

  need to shield officials from harassment, distraction, and liability when they perform their

  duties reasonably.” Estate of Hill by Hill v. Miracle, 853 F.3d 306, 312 (6th Cir. 2017)

  (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)).

         Qualified immunity is an affirmative defense. Sheets v. Mullins, 287 F.3d 581, 586

  (6th Cir. 2002). The defendant “bears the burden of pleading the defense, but the plaintiff

  bears the burden of showing that the defendant’s conduct violated a right so clearly

  established that a reasonable official in his position would have clearly understood that

  he or she was under an affirmative duty to refrain from such conduct.” Id. In other words,

  once the defendant raises qualified immunity, “[t]he ultimate burden of proof is on the

  plaintiff to show that the defendant is not entitled to qualified immunity.” Id.; see Estate of

  Hill, 853 F.3d at 312.

         “For qualified immunity to be surrendered, pre-existing law must dictate, that is,

  truly compel (not just suggest or allow or raise a question about), the conclusion for every

  like-situated, reasonable government agent that what defendant is doing violates federal

  law in the circumstances.” Saylor v. Bd. of Educ. of Harlan Cty., Ky., 118 F.3d 507, 515

  (6th Cir. 1997) (emphasis in original) (citation omitted). The unconstitutionality of an act



                                                 10
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2111
                                                          PageID.2149 Page
                                                                       Page11
                                                                            12ofof19
                                                                                   20




  must be “clear in regard to the official's particular actions in the particular situation.” Long

  v. Norris, 929 F.2d 1111, 1114 (6th Cir. 1991), abrogated on other grounds as recognized

  in Virgili v. Gilbert, 272 F.3d 391, 395 (6th Cir. 2001); Wilkins v. Jakeway, 44 F. App'x

  724, 729 (6th Cir. 2002).

         “At the summary judgment stage, a plaintiff may not rely on his pleadings. Totten

  v. Caldwell, No. CIV.A. 11-12485, 2012 WL 3965045, at *2 (E.D. Mich. July 31, 2012),

  report and recommendation adopted, No. 11-12485, 2012 WL 3964989 (E.D. Mich. Sept.

  11, 2012). Rather, the Court must consider whether ‘the plaintiff has offered sufficient

  evidence to indicate that what the official did was objectively unreasonable in light of the

  clearly established constitutional rights.” See Rodgers v. 36th Dist. Court, 529 F. App'x

  642, 647 (6th Cir. 2013).

         Here, Plaintiff argues the Individual Defendants are not entitled qualified immunity

  because: (1) Plaintiff’s right to assemble and worship is a well-established constitutional

  right, and (2) the right was established at the time the Individual Defendants made their

  determination as to Plaintiff’s variance application. Plaintiff further contends that the

  Individual Defendants are not entitled to qualified immunity because their straightforward

  enforcement of a zoning ordinance or denial of a variance application, if done with intent

  to discriminate based on religious animus, establishes a violation of a fundamental right.

         The Individual Defendants do not challenge Plaintiff’s general proclamation of the

  clearly established constitutional right to uninfringed religious expression. Indeed, there

  is no real dispute among the parties that the right to assemble and worship is a well-

  established constitutional right. There is also no real dispute that it would be objectively

  unreasonable for a government official to deny a variance application because of animus



                                                11
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2112
                                                          PageID.2150 Page
                                                                       Page12
                                                                            13ofof19
                                                                                   20




  towards the religion of the applicant, or with intent to discriminate against the applicant

  on the basis of religion. In fact, this Court already addressed that proposition. See Adam

  Cmty. Ctr., 381 F. Supp. 3d at 905. But acceptance of those general principles is not

  sufficient for Plaintiff to meet its burden here.

         The issue here is, first, whether Plaintiff presents sufficient evidence to establish

  that the Individual Defendants should face personal liability on Plaintiff’s claims because

  they knew or should have known that their vote to deny Plaintiff’s variance application

  would violate Plaintiff’s constitutional rights. The second issue, and the more disputed

  issue, is whether Plaintiff presents sufficient evidence indicating the Individual Defendants

  denied Plaintiff’s variance application because of animus towards Plaintiff’s religion. In

  other words, the Court must determine whether Plaintiff presents sufficient evidence to

  establish that the Individual Defendant’s conduct in voting to deny Plaintiff’s variance

  application was objective unreasonable based on clearly established precedent. Having

  considered the entire record before the Court, the Court finds Plaintiff fails to meet its

  burden to overcome the Individual Defendants’ qualified immunity defense.

         The Court will assume for the purposes of the Individual Defendants’ motions that

  Plaintiff can establish the zoning ordinance, on its face or as applied, violates Plaintiff’s

  constitutional rights. The Court will also assume that the ZBA’s vote to deny Plaintiff’s

  variance application violated Plaintiff’s constitutional rights. Resolving these threshold

  issues, which go to the ultimate merits of Plaintiff’s claims against the Entity Defendants,

  is not necessary to determine whether the Individual Defendants are entitled to qualified

  immunity. However, to prevail on Counts V – X against the Entity Defendants, Plaintiff




                                                 12
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2113
                                                          PageID.2151 Page
                                                                       Page13
                                                                            14ofof19
                                                                                   20




  will need to present sufficient evidence to establish actual violations of its constitutional

  rights.

            Assuming Plaintiff can establish its constitutional rights were violated by the ZBA’s

  decision and handling of the variance application, the Court finds Plaintiff fails to produce

  sufficient evidence to establish that the Individual Defendants’ conduct violated Plaintiff’s

  clearly established rights of which a reasonable person would have been aware. The

  record does not present sufficient evidence to establish that the Individual Defendants

  knew or should have known their straightforward application of the seemingly legal zoning

  regulations, which impose different setback requirements on places of worship and places

  of business, would violate Plaintiff’s constitutional rights. And Plaintiff provides no legal

  authority clearly establishing that a government official violates a citizen’s right to freedom

  of religion when it enforces an apparently valid zoning ordinance for facially neutral

  reasons that may or may not interfere with the citizen’s right to express her religion.

            Moreover, Plaintiff fails to present sufficient evidence to establish that each of the

  of the Individual Defendants, in voting to deny Plaintiff’s variance application, acted with

  discriminatory intent or religious animus such that that their conduct was objectively

  unreasonable. Plaintiff points to the following evidence which it contends amounts to an

  inference of intentional religious discrimination sufficient to overcome Defendants’

  qualified immunity defense:

            (1) The ZBA’s approval and handing of a variance application in December 2018
                for a commercial property as compared to the treatment of Plaintiff’s application
                in June 2018;

            (2) Defendant Clark’s comments at the June 2018 hearing suggesting that a
                variance request is akin to asking to “violate the law” with respect to Adam’s
                request for a variance, in contrast to Defendant Clark’s December 2018
                description of the applicable regulations as a “manmade problem”;

                                                  13
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2114
                                                          PageID.2152 Page
                                                                       Page14
                                                                            15ofof19
                                                                                   20




         (3) Defendant Clark’s question to Plaintiff at the June 2018 hearing: “isn't there a
             better parcel available somewhere maybe in this community maybe
             somewhere else that would not require the extreme variances being sought?";

         (4) The ZBA’s limitations on and comments to the audience members at the June
             2018 hearing;

         (5) The failure of the ZBA to formally state all of its reasons for denying the
             variance;

         (6) The Individual Defendants’ questions and comments at the hearing, including
             questions and comments concerning potential issues with Plaintiff’s proposed
             use of the property, such as parking, traffic, and child safety concerns, even
             though no evidence was presented on those issues at the hearing; and

         (7) Defendant Kuppa’s articles and blogs discussing issues related to religion and
             Muslims, which Plaintiff claims should be interpreted as being anti-Islam.4

  While this evidence, together with a more developed record, may ultimately support

  Plaintiff’s claims against the Entity Defendants, it does not establish that each of the

  Individual Defendants’ vote to deny Plaintiff’s variance application was based on animus

  towards Plaintiff’s religion.     More importantly, it does not establish that each of the

  Individual Defendants acted objectively unreasonable under the circumstances.

  Accordingly, based on the record presently before the Court, the Court finds that the

  Individual Defendants are entitled to qualified immunity.

         However, in finding that the Individual Defendants are entitled to qualified

  immunity, the Court cautions that its decision here should in no way be construed as a

  finding that Plaintiff’s constitutional rights were not violated by the ZBA’s decision, or as

  absolving the ZBA, the City, or any of the Entity Defendants from potential liability. Issues

  such as whether the zoning ordinance on its face or as applied to Plaintiff violates


         4
           The Court reviewed the articles and finds no reasonable reading could lead to an inference that
  Defendant Kuppa holds animus towards the Islamic faith. If anything, the articles provide evidence of
  Kuppa’s support for Muslims and for religious expression.

                                                    14
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2115
                                                          PageID.2153 Page
                                                                       Page15
                                                                            16ofof19
                                                                                   20




  Plaintiff’s constitutional rights are not presently before this Court.       The only issue

  presented here is whether these seven government officials should face liability in their

  individual, personal, capacity for the performance of their official duties. Under the facts

  and circumstances here and based on the record before the Court on summary judgment,

  the Court finds that they should not.

     B. Quasi-Judicial Immunity

         The Court now turns to the Individual Defendants’ quasi-judicial immunity defense.

  The doctrine of judicial immunity shields judges from liability for actions taken in a judicial

  capacity. See Barrett v. Harrington, 130 F.3d 246, 254 (6th Cir. 1997). Underlying the

  doctrine is the notion that “most judicial mistakes or wrongs are open to correction through

  ordinary mechanisms of review, which are largely free of the harmful side-effects

  inevitably associated with exposing judges to personal liability.” Forrester v. White, 484

  U.S. 219, 227 (1988). Judicial immunity is absolute with regard to claims relating to the

  exercise of judicial functions, see Antoine v. Byers & Anderson, 508 U.S. 429, 433 n. 8,

  (1993), but it does not apply to actions taken outside the judge's judicial capacity. See

  Mireles v. Waco, 502 U.S. 9, 11–12 (1991).

         The Supreme Court has extended the doctrine of absolute judicial immunity to

  some officials who are not judges, but who “perform functions closely associated with the

  judicial process.” See Flying Dog Brewery, LLLP v. Michigan Liquor Control Comm'n, 597

  F. App'x 342, 347 (6th Cir. 2015) (quoting Cleavinger v. Saxner, 474 U.S. 193, 199–200

  (1985)). The level of immunity granted to various public officials is adjusted because it is

  “the nature of the function performed, not the identity of the actor who performed it, that

  inform[s the] immunity analysis. Id. Thus quasi-judicial immunity “attaches to public



                                                15
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2116
                                                          PageID.2154 Page
                                                                       Page16
                                                                            17ofof19
                                                                                   20




  officials whose roles are functionally comparable to that of a judge.” Id. (quoting Keystone

  Redevelopment Partners, LLC v. Decker, 631 F.3d 89, 95 (3d Cir. 2011)).

         To determine whether a public official is entitled to quasi-judicial immunity, the

  Court must examine “the nature of the functions with which a particular official or class of

  officials has been lawfully entrusted,” and “evaluate the effect that exposure to particular

  forms of liability would likely have on the appropriate exercise of those functions.” Id. at

  347–48 (6th Cir. 2015) (quoting Forrester, 484 U.S. at 224). The Court considers a non-

  exhaustive list of factors to determine whether a public official should be afforded quasi-

  judicial immunity:

         (1) the need to assure that the individual can perform his functions without
             harassment or intimidation;

         (2) the presence of safeguards that reduce the need for private damages actions
             as a means of controlling unconstitutional conduct;

         (3) insulation from political influence;

         (4) the importance of precedent;

         (5) the adversary nature of the process; and

         (6) the correctability of error on appeal.

  Id. The Supreme Court has “been quite sparing in [its] recognition of absolute immunity,”

  and has declined “to extend it any further than its justification would warrant.” Burns v.

  Reed, 500 U.S. 478, 487 (1991) (internal quotation marks and citation omitted). “The

  presumption is that qualified rather than absolute immunity is sufficient to protect

  government officials in the exercise of their duties.” Id. at 486–87. Consequently, the

  burden is on the officials seeking quasi-judicial immunity to demonstrate that public policy

  requires an exemption of this scope. See Flying Dog Brewery, LLLP, 597 F. App'x at 348.


                                                16
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2117
                                                          PageID.2155 Page
                                                                       Page17
                                                                            18ofof19
                                                                                   20




         Here, the Individual Defendants fail to meet their burden to establish that they are

  entitled to quasi-judicial immunity. As an initial matter, the Court observes that the Sixth

  Circuit has not expressly addressed whether members of a zoning board ruling on a

  variance application perform quasi-judicial functions protected by judicial immunity. Other

  courts around the country appear split in their application of judicial immunity to similar

  boards. Compare Omnipoint Corp. v. Zoning Hearing Board of Pine Grove, 181 F.3d 403,

  409 (3rd. Cir. 1999) (holding that in ruling on a zoning permit application, zoning boards

  perform a quasi-judicial function under the six factors and are therefore entitled to quasi-

  judicial immunity for their decisions); Obstetrics & Gynecology v. Upper Merion Twp., 270

  F. Supp. 2d 633, 661–62 (E.D. Pa. 2003) (holding that individual zoning board members

  were entitled to quasi-judicial immunity on claims that they selectively enforced ordinance

  requiring that medical clinics must be located on minimum three acre plots to prevent

  operation of an abortion clinic); Grace Church of Roaring Fork Valley v. Bd. of Cty.

  Comm'rs of Pitkin Cty., Colorado, 742 F. Supp. 2d 1156, 1168 (D. Colo. 2010) (finding

  that individual members of county board of commissioners were entitled to quasi-judicial

  immunity for their conduct in denying application for special use permit to construct a new

  church) with Rodrigues v. Vill. of Larchmont, N.Y., 608 F.Supp. 467, 475—76 (S.D.N.Y.

  1985) (holding that members of village board of zoning appeals was not entitled to quasi-

  judicial immunity); Chabad Lubavitch of Litchfield Cty., Inc. v. Borough of Litchfield,

  Connecticut, 213 F. Supp. 3d 329, 332–34 (D. Conn. 2016) (same); Da Vinci Inv., Ltd.

  P'ship v. Parker, 622 Fed.Appx. 367, 374 (5th Cir. 2015) (refusing to recognize quasi-

  judicial immunity for city council members for their denial of a land development plan

  application).



                                              17
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2118
                                                          PageID.2156 Page
                                                                       Page18
                                                                            19ofof19
                                                                                   20




           Recently, in Flying Dog Brewery, LLLP, the Sixth Circuit observed that the

  application of quasi-judicial immunity to state governmental boards should be considered

  on a case-by-case basis. See Flying Dog Brewery, LLLP, 597 F. App'x at 349 (explaining

  “we expressly do not consider whether quasi-judicial immunity is warranted for other

  factual situations the Administrative Commissioners may face, nor do we consider

  whether the Hearing Commissioners who suspend or revoke liquor licenses in disciplinary

  cases are entitled to quasi-judicial immunity. Those questions are not before us.”)

           In addition to the lack of precedent supporting the application of quasi-judicial

  immunity to zoning board members, the Individual Defendants fail to produce sufficient

  evidence to establish that they are entitled to judicial immunity under the circumstances

  here. In particular, the Individual Defendants present no evidence concerning the third

  factor, insulation from political influence, or the fourth factor, the importance of precedent

  in making their decisions.     The Individual Defendants also fail to establish that the

  remaining factors lean in their favor such that they are entitled to quasi-judicial immunity

  for their decision to deny Plaintiff’s variance application (or all variance applications for

  that matter). Accordingly, the Individual Defendants’ motions for summary judgment are

  denied to the extent they are based on the defense of quasi-judicial immunity.

     IV.      Conclusion

       For the above-stated reasons, the Court GRANTS the Individual Defendants’

  motions for summary judgment because the Individual Defendants are entitled to qualified

  immunity.

       SO ORDERED.

                   s/Nancy G. Edmunds
                   Nancy G. Edmunds

                                               18
Case
 Case2:18-cv-13481-NGE-APP
      2:18-cv-13481-NGE-APP ECF
                             ECFNo.
                                 No.55-2  filed08/26/20
                                     54 filed   09/09/20 PageID.2119
                                                          PageID.2157 Page
                                                                       Page19
                                                                            20ofof19
                                                                                   20




                 United States District Judge



  Dated: August 26, 2020

  I hereby certify that a copy of the foregoing document was served upon counsel of record
  on August 26, 2020, by electronic and/or ordinary mail.



                 s/Lisa Bartlett
                 Case Manager




                                            19
